Filed 9/29/22 Star Restoration v. Salame CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, exce pt as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



STAR RESTORATION, INC.                                       B310809
                                                             (Consolidated with
         Plaintiff and Respondent,                            B313512)

         v.                                                  (Los Angeles County
                                                             Super. Ct. No. BC576275)
FRANK SALAME,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Steven J. Kleifeld, Judge. Affirmed.

     Law Office of Jim P. Mahacek and Jim P. Mahacek for
Defendant and Appellant.
     Watkins & Letofsky and Michael F. Long for Plaintiff and
Respondent.

                              ******
      When a homeowner working abroad got word that
something in his vacant house was leaking, he asked a friend to
“take care of it.” The friend hired a contractor, who repaired the
substantial structural and mold-related damage caused by the
leak. When the homeowner refused to pay the $40,000 bill, the
contractor sued and the trial court awarded the contractor
damages, prejudgment interest, and attorney fees. The
homeowner appeals on a plethora of grounds. None of them has
merit, so we affirm.
          FACTS AND PROCEDURAL BACKGROUND
I.    Facts1
      Frank Salame (defendant) owns a home in Pomona,
California, but spends 11 months out of the year in Lebanon
working as an engineer on building projects.
      In late June 2014, defendant’s homeowner’s association
sent a letter notifying him that an unknown liquid was leaking
out from beneath the garage door of his home. Because he was in
Lebanon, defendant asked his friend Antoinette Auon (Auon), to
whom defendant had already given a key to the house, to “take
care of” the problem.




1      We draw these facts from the settled statement originally
submitted by the homeowner in this case, but consistent with the
substantial evidence standard of review, set forth those facts in
the light most favorable to the judgment.




                                2
       In mid-July 2014, Aoun reached out to Tannous Abi-Najm
(Tony),2 who grew up with Aoun’s husband. Tony was a building
contractor who ran Star Restoration, Inc. (Star). Aoun let
defendant know she “had a contractor looking at the house.”
       Tony’s initial inspection revealed that the reverse osmosis
filter under the kitchen sink had sprung a leak, and that the
leak—gone unaddressed for months in the unoccupied house—
had seeped out the kitchen cabinets, through the kitchen flooring
to the ceiling of the garage below, down the garage walls, and
beneath the garage door; the moisture had caused mold to bloom
throughout the house.
       On July 17, 2014, defendant instructed his insurance
company that Auon had “full power of attorney to handle” his
claim of “deadly mold.”
       Two days later, on July 19, 2014, Aoun signed two
interrelated contracts—entitled “Work Authorization Agreement”
and “Replacement Authorization” (collectively, the Star
contracts)—authorizing Star to repair the damage to defendant’s
home. Specifically, the Replacement Authorization authorized
Star to “make the necessary restoration and repairs to the
damaged contents and damaged structure . . . in order to achieve
the pre-damaged condition of [the] property.” The Work
Authorization Agreement explained that the cost of repairs would
be a function of the cost of materials (using “standard prices . . .
based on the national contractor and remodeling blue book
costs”), the cost of labor (with various labor rates specified), plus
a “minimum” 10 percent “profit” and 10 percent “overhead”; that
Star was entitled to the full amount of these costs, even if

2      To avoid confusion, we adopt the parties’ and the trial
court’s usage of his first name; we mean no disrespect.




                                  3
insurance did not cover them; that any “unpaid balance” would
accrue interest at a rate of “1.5% . . . per month”; and that Star
was entitled to “attorney fees” should collection efforts be
necessary. Aoun signed both contracts, and signed the
Replacement Authorization with her name and the initials
“P.O.W.” (presumably short for power of attorney).
       Star got to work. It took two months—August and
September 2014—to finish. Tony paid $480 for a plumber to
remove the reverse osmosis water filter that sprung the leak,
paid $1,160 for a mold assessment that reported “elevated” levels
of mold in defendant’s home, and paid $10,690 for demolition of
the damaged areas and removal of the mold from defendant’s
home. Then and only then did Tony proceed with the restoration
work, which included “framing, sheetrock, plaster, painting, tile
floor in the kitchen, some kitchen cabinets, countertop, and sink.”
       Tony and defendant exchanged text messages in September
and November 2014. In September, Tony asked defendant about
his insurance policy, and defendant directed Aoun to send Tony a
copy of the policy. In November, defendant directed Tony to
“finish the job,” although Tony reminded defendant that “the job”
was completed back in September.
       Star presented defendant a bill for $42,360.62 for the
restoration and repair—which included Star’s work as well as the
mold remediation work done by the third parties. Defendant
offered Star $28,000, the amount his insurance company had
given him. Tony refused that amount, and defendant kept the
insurance money for himself
II.    Procedural Background
       In March 2015, Star sued defendant and Aoun for the
unpaid balance of $42,350.35, as well as attorney fees, under




                                 4
theories of (1) breach of contract, (2) intentional
misrepresentation, (3) negligent misrepresentation, and (4)
conversion. Defendant filed a cross-complaint alleging that he
was damaged because Star installed, without his authorization,
cabinets, countertops, and other finishes that did not align with
his aesthetic vision for the kitchen.
      After a two-day bench trial in March 2020, the trial court
issued a statement of decision ruling that defendant owed Star
$35,360.62 as well as prejudgment interest at the 1.5 percent
monthly rate set forth in the Work Authorization Agreement.
Specifically, the court determined that (1) the Star contracts were
binding on defendant (but not on Aoun) because Aoun was
defendant’s “actual” agent, because she was his “ostensible”
agent, and because defendant had subsequently ratified the Star
contracts; (2) defendant breached the contracts, although Star
was not entitled to the amounts spent to replace the counters,
sink, and flooring (which came to $7,000) because Aoun’s powers
as an agent did not encompass making aesthetic choices
associated with those items; and (3) the Star contracts were not
void merely because they lacked all the disclosures required by
Business and Professions Code section 7159 for “home
improvement” contracts.
      After the trial court entered judgment, Star moved to
recover its attorney fees as permitted by the contracts. The court
ultimately awarded $132,290 in attorney fees, and entered an
amended judgment in the amount of $212,504.09 consisting of
$35,360.62 in damages, $36,375.91 in prejudgment interest,
$5,926.49 in costs, and $132,290 in attorney fees.
      Defendant timely appealed both the judgment and
amended judgment, and this court consolidated the appeals.




                                 5
                            DISCUSSION
       On appeal, defendant levels three categories of attacks on
the judgments below: (1) the Star contracts are not enforceable
against him, (2) Star’s damages are too speculative, and (3) Star
is not entitled to prejudgment interest.
I.     Enforceability of the Star Contracts
       Defendant contends that he cannot be liable for breach of
the Star contracts because (1) Auon was not acting as his agent
when she signed those contracts; (2) the contracts are too
uncertain to be enforceable; and (3) the contracts are void for
violating Business and Professions Code section 7159. Each of
these contentions lacks merit.3
       A.     Agency
       The trial court found that Aoun was defendant’s actual
agent.
       This is a factual finding we review for substantial evidence.
(Thompson v. Asimos (2016) 6 Cal.App.5th 970, 981 (Thompson)
[“In reviewing a judgment based upon a statement of decision
following a bench trial, . . . [w]e apply a substantial evidence
standard of review to the trial court’s findings of fact.”].) That is,
we “examin[e] the whole record, including conflicting evidence, in
the light most favorable to the ruling below to determine whether
there is reasonable, credible evidence of solid value to support
that ruling.” (Ferguson v. Yaspan (2014) 233 Cal.App.4th 676,
682.) “‘Substantial evidence includes circumstantial evidence



3     Because we affirm the judgment on Star’s breach of
contract claim, we need not address defendant’s alternative
arguments that the judgment cannot be affirmed on an unpled
quantum meruit theory.




                                  6
and any reasonable inferences drawn from that evidence.’”
(People v. Brooks (2017) 3 Cal.5th 1, 57.)
       “An agency is actual when the agent is really employed by
the principal.” (Civ. Code, § 2299.) An “actual” agency
relationship is a product of ‘“bilateral”’ ““‘consent’””: The
principal “‘must in some manner indicate that the agent is to act
for him, and the agent must act . . . on his behalf.’” (Van’t Rood v.
County of Santa Clara (2003) 113 Cal.App.4th 549, 571, quoting
Edwards v. Freeman (1949) 34 Cal.2d 589, 592; Tomerlin v.
Canadian Indem. Co. (1964) 61 Cal.2d 638, 643.) “‘An agent’s
authority may be proved by circumstantial evidence.’” (Tomerlin,
at p. 644.)
       Substantial evidence supports the trial court’s factual
finding that Aoun was defendant’s actual agent. More
specifically, substantial evidence supports the finding that
defendant consented to having Aoun serve as his agent because
(1) defendant instructed his insurance company on July 17, 2014,
that Aoun had “full power of attorney to handle” his claim of
“deadly mold,” from which we can reasonably (and, indeed,
necessarily) infer that defendant empowered Aoun to hire a
contractor to repair the damage in the first place (because there
would be no insurance claim for the damage unless someone was
hired to repair the damage) (see Civ. Code, § 2319, subd. (1)
[agent has authority “[t]o do everything necessary or proper and
usual, in the ordinary course of business, for effecting the
purpose of [her] agency”]); (2) defendant’s communications with
Tony in September and November 2014 indicated no surprise
regarding Star’s work and, indeed, indicated that defendant
wanted Star to “finish the job,” from which we can reasonably
infer that defendant had authorized Aoun to hire Star to do “the




                                 7
job” in the first place (e.g., Golf Ins. Co. v. TIG Ins. Co. (2001) 86
Cal.App.4th 422, 439 [“where the principal knows that the agent
holds himself out as clothed with certain authority, and remains
silent, such conduct on the part of the principal may give rise to
liability”]); and (3) defendant’s mid-July instruction to Aoun to
“take care of” the leak problem with his house.
       Defendant raises four categories of arguments in response.
       First, he argues that the trial court’s reasons for finding
that Aoun was his actual agent—namely, that she had a key to
his house but still needed defendant’s permission to allow Tony to
enter the house, that she forwarded the insurance policy to Tony,
and that she told Tony to deal directly with the insurance
company—do not amount to substantial evidence of actual
agency. Because we have concluded that the three items of
evidence we detail above constitute substantial evidence in
support of a finding of actual agency, we need not consider the
trial court’s reasoning. (People v. Zapien (1993) 4 Cal.4th 929,
976 [we review a trial court’s ruling, not its rationale].)
       Second, defendant argues that many of our reasons for
finding sufficient evidence of actual agency are deficient. He
argues that we may not rely solely on Aoun’s testimony that
defendant told her to “take care of [it]” because actual agency
cannot be proven solely by the unsworn statement of the alleged
agent made outside the alleged principal’s presence. (Dill v.
Berquist Construction Co. (1994) 24 Cal.App.4th 1426, 1437;
Bowser v. Ford Motor Co. (2022) 78 Cal.App.5th 587, 613; Syar v.
United States Fidelity & Guaranty (1943) 51 Cal.App.2d 527,
531.) This argument lacks merit because we rely on two other
items of evidence in addition to Aoun’s statement; where such
independent evidence of agency exists, we may rely on the agent’s




                                  8
statement as corroborative evidence of actual agency. (Syar, at p.
531-532; Pacific States Sav. & Loan v. Stowell (1935) 7
Cal.App.2d 280, 282.) Defendant also argues that the July 17,
2014 email defendant sent to his insurance company assigning
Aoun “power of attorney” may not be considered because (a) it
only grants Aoun a power of attorney as to his insurer (and not as
to Star), and (b) that email was never formally admitted into
evidence during the trial. These attacks also lack merit. As
explained above, we may reasonably infer that defendant would
authorize Aoun to act on his behalf with the insurance company
only if he had also authorized Aoun to act on his behalf in hiring
Star to fix the damage that would be reimbursed by the
insurance company. And although the trial court did not
formally admit the July 2014 email prior to its statement of
decision, the court’s citation to that email in that statement of
decision necessarily means that it admitted the evidence; what is
more, formal admission of the email is not necessary because
defendant also testified at trial that he had granted Aoun his
power of attorney with the insurance company.
       Third, defendant points to several pieces of evidence that
might support a finding that Aoun was not his agent—namely,
that Tony never sent copies of the Star contracts to him; that
Aoun’s husband testified that Tony told Aoun that the Star
contracts were “not real,” and that Aoun was “not comfortable”
signing one of the two Star contracts. But our job is not to assess
whether the evidence might support a contrary conclusion if we
were to reweigh the evidence; rather, our job is to assess whether
the trial court’s finding is supported by substantial evidence, and
here it is. (Gomez v. Smith (2020) 54 Cal.App.5th 1016, 1033;




                                 9
People v. Brown (2014) 59 Cal.4th 86, 106 [“[w]e do not reweigh
evidence”].)
       Lastly, defendant argues that Aoun cannot be his actual
agent because she did it for free as part of their friendship.
Because the prerequisite for actual agency is consent, not
payment, this argument has no basis in law.
                             *      *     *
       Because we conclude that substantial evidence supports the
trial court’s finding of actual agency, we have no occasion to
decide whether substantial evidence also supports its findings of
ostensible agency and ratification.
       B.     Vague and ambiguous
       A contract is valid only if its terms are “reasonably certain.”
(Weddington Productions, Inc. v. Flick (1998) 60 Cal.App.4th 793,
811.) The terms of a contract are “reasonably certain” as long as
they “provide a basis for determining the existence of a breach
and for giving an appropriate remedy.” (Moncada v. West Coast
Quartz Corp. (2013) 221 Cal.App.4th 768, 777 (Moncada).) A
contract that lacks reasonable certainty is “void and
unenforceable.” (Cal. Lettuce Growers v. Union Sugar Co. (1955)
45 Cal.2d 474, 481 (Cal. Lettuce Growers); Civ. Code, § 1598.)
Because courts prefer to effectuate the parties’ intent to contract
rather than nullify it, courts disfavor holding contracts void due
to uncertainty. (Amaral v. Cintas Corp. No. 2 (2008) 163
Cal.App.4th 1157, 1192.) Whether a contract’s terms are certain
enough to be enforceable is a question of law we review de novo.
(Bustamante v. Intuit, Inc. (2006) 141 Cal.App.4th 199, 208-209;
ASP Properties Group, L.P. v. Fard, Inc. (2005) 133 Cal.App.4th
1257, 1266-1267.)




                                 10
       The Star contracts in this case are “reasonably certain.”
They provide a basis for determining the existence of a breach
insofar as they obligate Star to “restore and/or replace” any
damage to defendant’s home to bring it to its “pre-damaged
condition.” And they provide a basis for determining the
appropriate remedy because the contracts obligate defendant to
pay for the cost of the restoration (even if it exceeds the amount
covered by insurance) and sets forth the relevant components of
that cost, including materials, labor, profit, and overhead.
(Accord, Moncada, supra, 221 Cal.App.4th at pp. 777-779
[contract obligating defendant to provide a bonus sufficient to
“enable you to retire” is reasonably certain].)
       Defendant argues that the Star contracts are invalid
because they do not list a specific dollar amount and they do not
list the specific work Star will undertake. Neither is required.
(Cal. Lettuce Growers, supra, 45 Cal.2d at p. 482 [“absence of
price provisions does not render an otherwise valid contract
void”]; Sabatini v. Hensley (1958) 161 Cal.App.2d 172, 175 [“It is
not essential that the contract specify the amount of the
consideration or the means of ascertaining it.”].) Defendant also
argues that Star ultimately did not charge the “bluebook” amount
specified in the contract, but what Star did afterwards cannot
bear on whether the contract was void for uncertainty at the time
it was signed.
       C.    Compliance with Business and Professions Code
section 7159
       Business and Professions Code section 7159 specifies the
content that must be included in a “home improvement contract,”
including several mandatory disclosures and notices. (Bus. &
Prof. Code, § 7159.) That statute also defines a “home




                               11
improvement contract” as “an agreement . . . between a
contractor and an owner . . . for the performance of a home
improvement . . . if the aggregate contract price . . . exceeds”
$500. (Bus. & Prof. Code, § 7159, subd. (b).) The Code elsewhere
defines the term “home improvement” broadly to mean “the
repairing, remodeling, altering, converting, or modernizing of, or
adding to, residential property, as well as the reconstruction,
restoration, or rebuilding of a residential property that is
damaged or destroyed by a natural disaster.” (Id., § 7151, subd.
(a).)
       We will assume for purposes of this appeal that the Star
contracts are “home improvement contracts” subject to Business
and Professions Code section 7159. It is undisputed that they do
not comply with that provision: On their face, the Star contracts
do not contain the required terms; the pertinent state agency
came to the same conclusion, although it elected to give Star a
warning rather than open an investigation.
       But does this noncompliance mandate that the Star
contracts are void?
       It does not. Although a contract that does not comply with
statutory mandates is presumptively void, where the contract is
not otherwise illegal courts have the discretion to enforce the
contract despite its noncompliance with a statute when (1) the
party seeking to void the contract based on statutory
noncompliance “do[es] not fall squarely into the class” that the
statute was enacted to protect, and (2) that party will be
“unjustly enriched” if the contract is voided. (Asdourian v. Araj
(1985) 38 Cal.3d 276, 291-292; Davenport & Co. v. Spieker (1988)
197 Cal.App.3d 566, 570.) Notwithstanding defendant’s
insistence that he is an “unsophisticated” homeowner, it is




                                12
undisputed that he is an engineer with years of construction
experience. He is accordingly not the type of “unsophisticated
consumer” who might otherwise get swindled without the
advisements made by Business and Professions Code section
7159. (Asdourian, at pp. 290, 292; Davenport, at p. 570; cf.
Hinerfeld-Ward, Inc. v. Lipian (2010) 188 Cal.App.4th 86, 94
[“the sophistication of the parties in construction matters is only
one of several factors”].) Further, voiding the Star contracts
would grant defendant a double windfall: Not only would he keep
the $28,000 payment from his insurer, but he also would retain
the benefits bestowed by Star’s repair work without ever
compensating Star. (Asdourian, at pp. 293-294; Davenport, at pp.
570-571; Hinerfeld-Ward, at p. 95.)
II.    Damages
       Defendant next contends that Star utterly failed to prove
any damages for the breach of contract claim on which it
prevailed. We review challenges to the trial court’s factual
findings for substantial evidence and to any subsidiary questions
of law de novo. (Thompson, supra, 6 Cal.App.5th at p. 981.)
       The measure of damages for a breach of contract “is the
amount which will compensate the party aggrieved for all the
detriment proximately caused [by the breach], or which, in the
ordinary course of things, would be likely to result [from the
breach].” (Civ. Code, § 3300; Erlich v. Menezes (1999) 21 Cal.4th
543, 550.) All that is required is “some reasonable basis [for]
comput[ing]” those damages. (Milton v. Hudson Sales Corp.
(1957) 152 Cal.App.2d 418, 434.) The party asserting a claim for
breach of contract may still meet its burden of proof on damages
even if those damages are not “susceptible to exact proof” or
because there is some “uncertainty” as to the exact amount.




                                13
(Copenbarger v. Morris Cerullo World Evangelism, Inc. (2018) 29
Cal.App.5th 1, 10 [“The plaintiff in a breach of contract action
has the burden of proving nonspeculative damages with
reasonable certainty.”]; Cal. Lettuce Growers, supra, 45 Cal.2d at
pp. 486-487; cf. Civ. Code, § 3301 [breach-of-contract damages
that “are not clearly ascertainable in both their nature and
origin” are not recoverable].) Courts grant this leeway as a
means of “put[ting] the injured party in as good a position as he
or she would have been had performance been rendered as
promised [in the contract].” (Kashmiri v. Regents of University of
California (2007) 156 Cal.App.4th 809, 848; Applied Equipment
Corp. v. Litton Saudi Arabia Ltd. (1994) 7 Cal.4th 503, 515.)
      The damages awarded to Star satisfy this computational
standard. Tony testified that the $42,360.62 in damages he
sought was comprised of (1) the amount defendant’s insurer
estimated the damage at issue in his insurance claim would cost
to repair, plus (2) the cost of the third-party vendors whom Star
hired to repair the leak and conduct mold remediation. This is
the amount that would “compensate [Star],” as “the party
aggrieved” “for all the detriment proximately caused” by
defendant’s breach of his agreement to pay Star to restore his
property to its “pre-damaged condition.”
      Defendant responds with two arguments.
      First, he argues Star is entitled to no damages because its
contracts did not specify any amount due. But the law does not
require that an estimate be included in the contract itself; as
explained above, it is enough if the damages can be reasonably
calculated thereafter.
      Second, defendant argues that Star did not present any
evidence at trial substantiating its damages because it did not




                                14
introduce any of the invoices it subsequently created to delineate
its bill. Defendant’s argument ignores that Tony testified to how
he came to the $42,350.35 figure he sought as damages.
Relatedly, defendant seems to suggest that Tony’s decision to peg
Star’s own damages (as opposed to those incurred by the third-
party vendors) at the amount defendant’s insurer estimated the
work would cost means that the damages amount is too
uncertain, particularly because there was no showing that the
estimate corresponds with the “bluebook” costs the Star contracts
said would be used to calculate the cost of materials. We reject
this suggestion. As the owner of Star, Tony is able to assess the
damage his company suffered by virtue of defendant’s breach and
the fact that the amount he calculated is the same as the
estimate the insurer provided (and which is close to the amount
the insurer eventually compensated defendant) does not nullify
Tony’s assessment.
III. Prejudgment Interest
        Defendant lastly contends that the trial court erred in
awarding Star prejudgment interest.
        Where, as here, a plaintiff is “entitled under any judgment
to receive damages based upon a cause of action in contract
where the claim was unliquidated,” a trial court has the
discretion to award the plaintiff “prejudgment interest” at the
“legal rate of interest stipulated by [that] contract” back to “the
date the action [for breach of contract] was filed.” (Civ. Code, §§
3287, subd. (b), 3289, subd. (a).) In evaluating the exercise of this
discretion, we are guided by “‘“[t]he purpose of prejudgment
interest,”’” which is “‘“to compensate [the] plaintiff for [the] loss of
use of his or her property.”’” (Union Pacific Railroad Co. v. Santa
Fe Pacific Pipelines, Inc. (2014) 231 Cal.App.4th 134, 198.) The




                                  15
trial court is to “determine whether an award of prejudgment
interest is appropriate in light of the particular facts and
circumstances in the case,” and ‘“to balance the concern for
fairness to the debtor against the concern for full compensation to
the wronged party.”’ (Faigin v. Signature Group Holdings, Inc.
(2012) 211 Cal.App.4th 726, 751-752.) Our review is for an abuse
of this discretion. (Id., at p. 752.)
       The trial court did not abuse its discretion in awarding Star
prejudgment interest at an annual rate of 18 percent (1.5 percent
per month, times 12) back to the date Star filed its complaint on
March 20, 2015. The award of prejudgment interest was
appropriate, in the trial court’s view, “because although
[defendant] obtained the $28,000 of insurance [money], he
withheld payment to Star of even that amount.” Because
defendant withheld money from Star that could otherwise have
been in Star’s bank account earning interest since before this
lawsuit was filed, the trial court could reasonably conclude that
an award of prejudgment interest would compensate Star for the
loss of the money to which it was otherwise entitled. The rate of
prejudgment interest was also appropriate, because it
corresponds with the rate in the Star contracts.
       Defendant challenges this analysis. He argues that
prejudgment interest may only be awarded if the amount owed is
a “sum certain.” This is the rule that applies to cases not based
on breach of contract under Civil Code section 3287, subdivision
(a), but it is not the rule that applies to cases, like this one,
“based upon a cause of action in contract” under subdivision (b).
(See Roodenburg v. Pavestone Co., L.P. (2009) 171 Cal.App.4th
185, 191 [so holding]; cf. Coughlin v. Blair (1953) 41 Cal.2d 587,
604 [relying on version of Civil Code section 3287 before




                                16
subsection (b) was added]; see Rifkin v. Achermann (1996) 43
Cal.App.4th 391, 396 [statute amended in 1967 “to give the trial
court discretionary authority to award prejudgment interest in
contract actions”].) Defendant alternatively argues that the
contractual interest rate of 1.5 percent—when calculated as an
annual rate of 18 percent—exceeds the constitutional cap on
usurious interest rates (Cal. Const., art. XV, § 1) and is therefore
void. This argument lacks merit because the restriction on
usurious interest rates only applies to “loans” and “forbearances”;
it does not apply to the amount owed on outstanding balances for
services rendered. (Roodenburg, at p. 194 [so holding].)
                           DISPOSITION
       The judgment and amended judgment are affirmed. Star is
entitled to its costs on appeal.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                17